                    Case 18-50555-BLS       Doc 22      Filed 04/12/19       Page 1 of 21



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELA\ryARE


In re

ESSAR STEEL MINNESOTA LLC ANd                           Chapter   11
ESML HOLDINGS INC.,I
                                                        Case   No. 16-11626 (BLS)
                               Debtors
                                                        (Jointly Administered)

SC MESABI          LITIGATION TRUSTEE,

                               Plaintiff,

                                                        Adv. Proc. No. 18-50555 (BLS)

CENTRAL BANK OF INDIA AND EXPORT
IMPORT BANK OF INDIA,

                               Defendants.



        REPLY BRIEF OF DEFENDANTS CENTRAL BANK OF INDIA AND EXPORT
              IMPORT BANK OF INDIA IN SUPPORT OF THEIR MOTION
                          TO DISMISS THE COMPLAINT

Dated: April12,2019                                     LANDIS RATH & COBB LLP
       Wilmington, Delaware                             Adam G. Landis (No. 3407)
                                                        Daniel B. Rath (No. 3022)
                                                        Jennifer L. Cree (No. 5919)
                                                        919 Market Street, Suite 1800
                                                        Wilmington, Delaware 1 9801

                                                        BAILEY DUQUETTE P.C.
                                                        James D. Bailey Qtro hac vice)
                                                        100 Broadway, 1Otl' Floor
                                                        New York, NY 10005

                                                        Attorneys þr Defendants Central Bank         of
                                                        India and Export Import Bank of Indía


' Essar Steel Minnesota LLC has changed its name to Mesabi Metallics Company LLC. The last four digits of its
federal taxpayer identification number are 8110. The last four digits of ESML Holdings Inc.'s federal taxpayer
identification number are 8071.



{l l ls.00l-w00s5343.}
                    Case 18-50555-BLS        Doc 22      Filed 04/12/19       Page 2 of 21



                                         TABLE OF CONTENTS




INTRODUCTION.                                                                                               1



ARGUMENT                                                                                                    2

I.       The Trustee Fails to Address Defendants' Argument that the Trustee Has Pleaded Himself
         Out of Court by Asserting Contradictory Allegations                                 2

II.      The Trustee's Answering Brief Fails to Point to Allegations in the Complaint that Would
         Salvage His Deficient Constructive Fraudulent Transfer Claims....            .................. 5

       A.   The Trustee Does Not Allege That Debtor Was Insolvent At The Tíme of the Transfers 5
       B.   The Complaint Fails to Allege the Absence of Reasonably Equivalent Value................        8

III.     The Complaint Fails to Allege Any Intentional Fraudulent Transfer.................................. 9

ry.      The Trustee Has Not Refuted that Its Claim for Relief Under 11 U.S.C. $ 502(d) Is, at
         Best, Premature and Must Be Disrnissed                                             ......         11


V.       The Trustee Has Not Imputed and Cannot Impute EPIL's Alleged Conduct to the SC
         Lenders for Purposes of Equitable Subordination Under 11 U.S.C. $ 510(c)................... 13
CONCLUSION                                                                                                 15




{l l ls.00l-w00s5343.}
                    Case 18-50555-BLS     Doc 22       Filed 04/12/19   Page 3 of 21




                                    TABLE OF AUTHORITIES


Cases

Beskrone v. OpenGate Capital Grp. (In re Pennysaver USA Publ'g, LLC),
  587 B.R. 445 (Bankr. D. Del. 2018)                                                   10,13

Carson Optical Inc. v. eBay Inc.,
  202 F. Supp. 3d 241 (E.D.N.Y. 2016)                                                      4

Depomed Inc. v. Purdue Pharma L.P.,
  No. 13-571 (JAP),2013 U.S. Dist. LEXIS 167630 (D.N.J. Nov. 26, 2013)                 12, 13

Fisk v. Letterman,
  401 F. Supp.2d362 (S.D.N.Y.2005)                                                         4

García v. Garcia (In re Garcia),
 494 B.R. 799 (Barkr. E.D.N.Y. 2013)                                                        I
Geltzer v. Xavarian High Sch. (In re Alcanmu),
 502 B.R. 124 (Bankr. E.D.N.Y. 2013)                                                        8


Global Link Líquidatíng Trust v. Avantel, S.A. Qn re Global Link Telecom Corp.),
  327 8.R.711 (Bankr. D. Del. 2005)                                                         8


Goldstein v. BRT, Inc. (In re Universal Mktg.),
 460 B.R. 828 (Bankr. E.D. Pa. 2011)................                                        8


In re Augie/Restivo Bakíng Co., Ltd.,
   84 B.R. 315 (Bankr. E.D.N.Y. 1988)                                                       5


In re Augie/Restivo Baking Co., Ltd.,
  87 B.R. 242 (E.D.N.Y. 1988)                                                               5


In re Bayside Prison Lítig.,
   157 F. App'x 545 (3d Cir. 2005)                                                        l2

In re Kaplan Breslaw Ash,
  264 B.R. 309 n.72 (Bankr. S.D.N.Y. 2001)                                                  5


In re Lids Corp.,
  260 B.R. 680 (Bankr. D. Del. 2001)                                                   12, 13

In re Worldwide Direct, Inc.,
  No. 99-i 08 (MFW) ,2000 Bankr. LEXIS 2222 (Bankr. D. Del. Nov. 22,2000)                  12




{l l15.001-w00ss343.}
                   Case 18-50555-BLS     Doc 22       Filed 04/12/19    Page 4 of 21



James v. Gage,
  No. 15-CV-106 (KMK),2019 U.S. Dist. LEXIS 55229 (S.D.N.Y. }l4.ar.29,2019)                              4

Leibowitz v. Parkway Bank & Tr, Co. (In re Image Worldwide, Ltd.),
  139 F.3d s14 (7th Cir. 1998).                                                                          5


Lipscomb v. Clairvest Equity Partners Ltd. P'ship (In re LMI Legacy Holdings, Inc.),
  No. 15-51069 (CSS), 2017 Bankr. LEXIS 1150 (Bankr. D. Del. Apr.27,20Il) ......                       T4


Mellon Bank, N.A. v. Official Comm, of Unsecured Creditors of R.M.L. (In re R.M.L., Inc.),
 92F.3d 139 (3d Cir. 1996)                                                         ......,.........1

Officíal Comm. of Unsecured Creditors of Champion Enters., Inc. v. Credit Suisse (In re
  Champion Enters., Inc.),
 No. 10-50514 (KG), 2010 Bankr. LEXIS 2720 (Bankr. D. Del. Sept. 1, 2010)                              T4


Official Comm. of Unsecured Creditors of HH Liquidation, LLC v. Comvest Grp. Holdíngs, LLC
 (In re HH Liquidatíon, LLC),
   590 B.R. 211 (Bankr. D. Del.   2018)                                                .................14

Official Comm. of Unsecured Creditors of Vivaro Corp. v. Leucadia Nat'l Corp. (ln re Vivaro
  Corp),
 524 B.R. 536 (Bankr. S.D.N.Y. 2015)                                                       5,8

Official Comm. of Unsecured Creditors v. CIT Grp./Bus. Credít, Inc. (In re Jevic Holding
  Corp.),
  No. 08-11006 (BLS),2011 Bankr. LEXIS 3553 (Bankr. D. Del. Sep. 15,2011) .............                  l
Official Comm. of Unsecured Creditors v. DVI Bus. Credit, Inc. (In re DVI, Inc.),
  326 B.R. 301 (Bankr. D. Del. 2005)                                                                 6,7

   Inv'r Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC,
Sec.
  No. 17-CV-2230 (VSB),2019 U.S. Dist. LEXIS 45068 (S.D.N.Y. Mar. 19,2019)                               4

       Frorer (In re Covenant Partners, L.P.),
Seitz v.
  531 8.R.84 (Bankr. E.D. Pa.2015)                                                                     11


Sharp Int'l Corp. v. State St. Bank & Tr. Co. (In re Sharp   Int'l Corp.),
  403 F.3d 43, 56 (2d Cir.2005)                                                                          9

Sher v. JP Morgan Chase Funding Inc. (In re TMST, Inc.),
  s18 B.R. 329 (Bankr. D. Md. 2014)........                                                            11


Silvermanv. Pqul's Landmark, Inc. (In re Nirvana Rest. Inc.),
  337 B.R. 495 n.5 (Bankr. S.D.N.Y. 2006)                                                                5


Stanziale v. Brown-Minneapolis Tank ULC, LLC Qn re BMT-N\V Acquisition, LLC),
  582 B.R. 846 (Bankr. D. DeI.2018)                                                                    13



{r lls.00l-w005s343.}                             u
                  Case 18-50555-BLS      Doc 22         Filed 04/12/19   Page 5 of 21



Talley v. Christianø Care Health System,
  No. 17-926-CJB, 2018 U.S. Dist. LEXIS 175082 (D. Del. Oct. 11, 2018)                  4

Union Sav. Bankv. Augie/Restivo Baking Co, (In re Augie/Restivo Baking Co., Ltd),
 860 F.2d sls (2d Cir. 1988)                                                             5


United States v. State St. Banlc & Trust Co.,
 520 B.R. 29 (Bankr. D. Del. 2014)                                                      15


Webxchange Inc. v. Dell Inc.,
  No. 08-132-JFF, 2009 U.S. Dist. LEXIS 121165 (D. Del. Dec. 30, 2009)                  13




                                                                                         2

Fed. R. Civ. P. 9(b)...                                                                 10




{l1ls.00l-w00ss343.}                              111
                    Case 18-50555-BLS     Doc 22       Filed 04/12/19    Page 6 of 21



          Defendants Central Bank of India and Export Import Bank of India (the "SC Lendets" or

"Defendants") submit this reply brief in support of their motion to disrniss the Complaint of

Bradley E. Scher, the SC Mesabi Litigation Trustee (the "Trustee") as successor-in-interest to

Essar Steel Minnesota     LLC ("ESML" or "Debtor"), for failure to state a claim upon which relief

can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). In further support of the

Motion, Defendants respectfully state as follows:

                                         INTRODUCTION

          The Trustee's Answering Brief cannot save his flawed Complaint. The Trustee can find

no support for key elements of his claims in the Cornplaint. For example, the Trustee fails to

find an allegation in his Complaint that the Debtor was insolvent at the time of the challenged

transfers to the SC Lenders (irnpairing his constructive fraudulent transfer claims), and similarly

fails to find an allegation that the Debtor engaged in the transfers with intent to defraud creditors

(impairing his intentional fraudulent transfer claims).

          Most fundamentally, the Trustee cannot   -   indeed, he does not even try to   -   reconcile the

contradictory allegations of the First Amended Cornplaint ("FAC") against Essar Global and its

affiliates (incorporated by reference into the Complaint) with his contradictory allegations

against the SC Lenders.    in contradicting himself in his pleading, the Trustee is no longer entitled

to the inference of the truthfulness of his allegations and, absent this inference, fails to
adequately plead his clairns.

          The Trustee's inability to set forth a cogent story as to how, on the one hand, ESML's

officers and directors participated in a fraudulent single business enterprise with its affiliates,

and, on the other, the "breach" of the obligations of one of those affiliates to ESML irnpairs the

SC Lenders' clairns, raises the larger question as to why the Trustee continues to pursue this

action against the SC Lenders at all, As we set forlh in our Opening Brief, we initially surmised


{l l ls.00r-w0055343.}
                      Case 18-50555-BLS             Doc 22       Filed 04/12/19        Page 7 of 21



that the Trustee brought this action to provide cover for the Term Loan Lenders who were

defending a lawsuit for filing a claim objection against the SC Lenders in alleged breach of the

Intercreditor Agreement.2 Since then, however, the Term Loan Lenders, along with the other

remaining set of secured lenders, the Project Finance Lenders, have sold their interest in the

Litigation Trust to Essar Energy Solutions Limited.3 In other words, the two remaining

beneficiaries of the Litigation Trust are the Defendants here (the SC Lenders) and an affiliate                  of

the Essar Group, the defendants in the Trustee's other adversary action. Successful recovery

against the SC Lenders would inure solely to the benefit                  of Essar, the same group that         the

Trustee is suing for allegedly orchestratingan "illegal shell garne" to defraud creditors. The SC

Lenders, on the other hand, are bona fide secured lenders who provided over $ 150 million to the

doomed Project. In lieu of the Trustee withdrawing this case, and for the reasons set forth herein

and in our Opening Brief, the SC Lenders ask the Court to dismiss the Complaint with prejudice.

                                                     ARGUMENT

       I.       The Trustee Fails to Address Defendants' Argument that the Trustee Has
                Pleaded Himself Out of Court by Asserting Contradictory Allegations

            In his Answering Brief, the Trustee completely misses the point of the SC Lenders' first             -
and primary       -   basis for dismissing the Complaint. The SC Lenders' argument is this:             in alleging

contradictory facts, the Trustee effectively has cancelled out necessary elements of his claims. In

doing so, he has created a fatal Rule 8 problem for himself and pleaded hirnself out of Court.

            The SC Lenders have not         -     as the Trustee would have   it   -   confused alter ego liability

with substantive consolidation. And the SC Lenders certainly do not take the position that

2
    See Openìng Br., pp. 13-14 and p. 19, n.15.

3
 ,S¿e Transfers/Assignment of Claims from ICICI Bank Limited, Singapore Branch and U.S. Bank N.A. to Essar
Energy Solutions Limited, Dkt. Nos. 1592-1595. Following a recent decision on the SC Lenders' motion for partial
summary judgment against U.S. Bank (as agent for the Term Loan Lenders), the SC Lenders have agreed to
withdraw the lawsuit in New York, and the Term Loan Lenders will be withdrawing their claim objection to the SC
Lenders' claims in this bankruptcy.

{l r 15.00r-w00ss343.}                                       2
                   Case 18-50555-BLS        Doc 22       Filed 04/12/19      Page 8 of 21



alleging alter ego liability means a subsidiary cannot sue an affiliate. Indeed, that the Trustee's

contradictory allegations relate to ESML and EPIL being alter egos is beside the point. Ary

contradictory allegation that negates a necessary element of a claim can result in the dismissal of

that claim. By way        of example, if a plaintiff brings a breach of contract clairn but alleges
elsewhere that the defendant had perfonned the contract, the plaintiff would have failed to

adequately plead its claim for breach. Similarly,        if a plaintiff had claimed   negligence but alleged

elsewhere that the alleged tortfeasor had acted reasonably, the negligence claim would fail.

          It is the same here. The Trustee has contradicted himself and negated necessary elements

of his causes of action against the SC Lenders. In fact, the contradictory allegations here relate

to, in the words of the Trustee, the "one vital fact" that provides the basis for all the Trustee's

claims.    S¿¿   Answering Br. !f 1. Namely, the Trustee's case against the SC Lenders rests entirely

on the premise that the SC Lenders did not lend directly to the Debtor, ESML, but derived their

liens and claims by virtue of an assignment from EPIL. According to the Trustee, EPIL's liens

are voidable because       it   breached its obligations to the Debtor. Yet       in the same Complaint

(through its incorporation of the FAC), the Trustee alleges that EPIL and the Debtor were part            of

a fraudulent "single business enterprise," and that the officers and directors of the Debtor were

the active perpetrators of this fraud.       If these allegations     are Io be credited, ESML had no

reasonable expectation of performance by EPIL, as the two entities together were defrauding the

enterprises' creditors (including the SC Lenders), and EPIL could not have breached obligations

to ESML that were fictitious in the first place. Without this purported breach, the Debtor has no

defense against the SC Lenders'       claims. Similarly, if the Trustee's allegations are to be credited,

the SC Lenders' loans were to the "enterprise," and not to an arm's length affiliate of the Debtor.

In such case, the consideration for the SC Lenders' liens was not EPIL's perfonnance to ESML



{l l15.001-w005s343.}                                J
                       Case 18-50555-BLS     Doc 22       Filed 04/12/19   Page 9 of 21



(which was never expected in the first place), but the SC Lenders' loans (which are not in

dispute). The allegations in the FAC thus directly contradict the allegations in the Complaint.

             There is ample caselaw holding that a plaintiff can plead itself out of courl by alleging

inconsistent facts. Defendants cite a number of these cases in their Opening Brief. ,See Opening

Br., pp. 18-19. The Trustee's opposition does not address a single one of these cases, perhaps

because he knows there is no way to reconcile his contradictory allegations in a way that     will not

torpedo one of his two pleadings. There are numerous other cases in support of this proposition

not relied on in the Defendants' Opening         Brief.    See, e.g., Talley v. Christiana Care Health

System,       No. 17-926-CJ8,2018 U.S. Dist. LEXIS 175082, at *13, n.4 (D. Del. Oct. 11,2018)

("While the Courl must accept as true all well-pleaded facts at the Rule 12(b)(6) stage, it need

not accept allegations that are contradicted by other allegations in the FAC."); Sec. Inv'r Prot.

Corp. v. Bernard L. Madoff Inv. Sec. IZC, No. I7-CV-2230 (VSB), 2019 U.S. Dist. LEXIS

45068, at *23-29 (S.D.N.Y. Mar. 19, 2019) (dismissing Complaint where deposition attached to

Complaint contradicted allegations in Complaint); Carson Optical Inc. v. eBay únc.,202F. Supp.

3d 24'7,255 (E.D.N.Y. 2016) ("[W]here [the] plaintiffs own pleadings are intemally
inconsistent, a court is neither obligated to reconcile nor accept the contradictory allegations in

the pleadings as true        in deciding a motion to dismiss.")    (quotation marks omitted); Fislc   v.


Letterman,401 F. Supp. 2d362,368 (S.D.N.Y. 2005) ("The lclourt [] is not obliged to reconcile

plaintiffs own pleadings that are contradicted by other matters asserted or relied upon or

incorporated by reference by a plaintiff in drafting the complaint.") (citation omitted); James v.

Gage,       No. l5-CV-106 (KMK), 2019 U.S. Dist. LEXIS 55229, at *47-48 (S.D.N.Y. Ì|lar. 29,

2019) (same).




{   l l 15.001-w00s5343.}                             4
                   Case 18-50555-BLS          Doc 22         Filed 04/12/19      Page 10 of 21




          In an effort to confuse the legal analysis, the Trustee falsely and inexcusably accuses us

of relying on a reversed bankruptcy decision, In re Augie/Restivo Baking Co., Ltd., 87 B.R. 242,

247 (E.D.N.Y. 1988) ("Augie 2"),that substantively consolidated the Chapter 11 cases of two

separate corporations. First, we cite this case              in an unrelated section of our Opening Brief.

Second, Augie 2 did not turn on substantive consolidation and was not reversed                    by Union    Sav.


Bank v. Augie/Restivo Baking Co. (In re Augie/Restivo Baking Co., Ltd),860 F.2d 515 (2d Cir.

1988).4 Regardless, the SC Lenders' argument has nothing to do with substcmtive consolidation.

The Trustee's assertion that this is a factual issue requiring discovery is therefore also incorrect.

This is sirnply a Rule 8 issue (and, ultimalely, a Rule 12(b)(6) issue). The Trustee's Complaint is

flawed on its face. The Complaint's inconsistent allegations cancel each other out. And because

the inconsistent allegations relate to the "one vital fact" of the Complaint, each of the Trustee's

causes    ofaction fails.

    II.        The Trustee's Answering Brief Fails to Point to Allegations in the Complaint
               that Would Salvage His Deficient Constructive Fraudulent Transfer Claims

               A.       The Trustee Does Not Alleee That Debtor Was Insolvent At The Time of the
                        Transfers

          In his brief, the Trustee fails to adequately show where in the Complaint he alleges that

the Debtor was insolvent at the time the transfers he alleges are fraudulent were made                 -   in 2008,

2010 and at various points between 2012 and 2015. The best the Trustee can do is describe

(again) the dire financial condition of the Debtor at the time of its bankruptcy filing in July 2016.

a
  The latter case reversed an earlier decision in the same bankruptcy case, In re Augie/Restivo Bclcing Co., Ltd.,84
B.R. 315 (Bankr. E.D.N.Y. 1988) ("Augie       1"). The relevant principle underlying Augie 2, that a benefit to one
corporation may indirectly benefit an affiliated corporation, remains good law. It is supported by several Second
Circuit decisions cited in Augie 2, and Augie 2 has itself been cited for the proposition multiple ttmes. See, e.g.,
Leibowitz t,. Pctrh,vay Bank & Tr. Co. (In re Image Worldwide, Ltd.),139 F.3d 514,519 (1ú Cir. 1998); Ofiìciøl
Comm. of Unsecured Creditors of Vivaro Corp. v. Leucadia Nat'l Corp. (In re Vivaro Corp.),524 B.R. 536,551
(Bankr. S.D.N.Y. 2015); Silvermqn v. Paul's Landmark, Inc. (In re Nirvana Rest. Inc.),337 B.R. 495 n.5 (Bankr.
S.D.N.Y. 2006); In re Kaplan Bresløw Aslt,264 B.R. 309 n.72 (Bankr. S.D.N.Y. 2001). Critically, the fact that the
SC Lenders' loans benefited the Debtors is proven in this case by express admissions in the Complaint: "Obtaining
sufficient lrnancing was critical to the Project's success. EPIL was to provide a key piece of that financing, and
EPIL independently arranged for financing with the SC Lenders." Compl. fl 3 (emphasis added).

{l l15.001-w00s5343.}                                    5
                  Case 18-50555-BLS            Doc 22         Filed 04/12/19      Page 11 of 21




What the Trustee does not do is cite to any specific allegation showing that the Debtor was

insolvent when          it first conveyed liens to EPIL in 2008,      Compl. TT 18-21, or when those liens

were assigned to the SC Lenders in 2010. Id. al                 \ 23. The only allegation in the Complaint
relied upon by the Trustee with respect to whether he has alleged that the Debtor was insolvent

at the time of the transfers is his assertion that "from 2008 to 2016," over $500 million of the

$1.1 billion the Debtor paid to Essar Global was not spent on the Project. See Answering Br. tf

50; see also Compl. TT 50, 62, 77, 89 (panoting section 548 in conclusory fashion to allege

insolvency). As the Complaint explains, the Project only began in 2008. Compl.                      I   18. It   seems

to be the Trustee's position that the Project was insolvent from the outset and that, after eight

years of insolvency, the Debtor finally decided to seek bankruptcy protection.                      It follows    that

every transfer the Debtor ever made was potentially voidable. This is unduly vague as a matter

of pleading.5

          In   attempting      to   salvage   his constructive fraudulent transfer claim, the                Trustee

mischaracterizes the cases he purports to rely on as well as his own Complaint. The court in

Official Comm. of Unsecured Creditors v. DVI Bus. Credit, Inc. (In re DVI, Inc.),326 B.R.                          301

(Bankr. D. Del. 2005), did not, as the Trustee contends, accept conclusory allegations of

insolvency. In fact, prior to the fìling of the amended cornplaint at issue in that case, the DVI

court specifically cautioned the plaintiff creditor committee:

      I would require an amendment to the cornplaint for more specificity regarding the actual
      fraud allegations, certainly, but also to require an allegation that IREC IIIJ was
      insolvent, ønd to ascertain or to allege exactly when [the transferorJ was ínsolvent.




5
 The Trustee's contradictory allegations come into play here, too. The Trustee's position - based on the paragraph
of the Complaint cited - is that the Debtor was insolvent during the transfers because its affiliates were taking
money out of it. But the Trustee also alleges that the Essar affiliates, including the Debtor, were a single business
enterprise. If the money remained in the "enterprise" - even though with a different affiliate - the enterprise itself
was not insolvent.

{l l15.001-w005s343.}                                     6
                   Case 18-50555-BLS     Doc 22        Filed 04/12/19   Page 12 of 21




Id. at 306 (emphasis added). The plaintiff complied with the courl's instructions, providing

sufficient allegations about the fact and timing of insolvency. Id. at306-07 ("fP]aragraph 35 of

the Arnended Complaint does allege that REC         III was insolvent at the time of each   trans.fer."¡

(ernphasis added).

          Likewise, the court in Official Comm. of Unsecured Creditors v. CIT Grp./Bus. Credit,

Inc. (In re Jevic Holding Corp.), No. 08-1 1006 (BLS),2011 Bankr. LEXIS 3553 (Bankr. D. Del.

Sep. 15, 2011), in no way accepted conclusory allegations about insolvency, as the Trustee

suggests. Among other things, the couft engaged in a lengthy discussion about the need to

collapse a series of transactions in a leveraged buyout where the transactions were part of "an

overall scheme to defraud the estate and its creditors by depleting all the assets through the use

of a leveraged buyout." Id. at *20-25. The court also affirmed that it "rneasures a debtor's

solvency 'at the time the debtor transferred value, not at some later or earlier   tiÍte."' Id. at *37
(quoting Mellon Bank, N.A. v. Official Comm. of Unsecured Creditors of R,M.L. (In re R.M.L.,

Inc.),92 F.3d 139, 154 (3d Cir. 1996)). The Complaint there survived          because   it, unlike the

Trustee's Cornplaint here, contained factual allegations about the debtor's solvency at the time     of
each challenged transfer, including an allegation that the transactions at issue reduced the

debtor's equity "from $46 million to $1 million while its debt rose from $55 million to $101.2

million." Id. at*35.

          The Trustee's characterization of the Complaint's insolvency allegations is pure rhetoric.

It   does not corespond to what the Complaint says. The assertion that    "ESML had no business"

is belied by the Complaint. ESML may have been mistreated by its affiliates but it does not

follow that ESML "had no business" and, rnore specifically, that it was insolvent at the time of

any parlicular challenged transfer. The Complaint shows that ESML was in the business of



{l r rs.00r-w005s343.}                             7
              Case 18-50555-BLS             Doc 22       Filed 04/12/19        Page 13 of 21



developing the iron ore mine project for years. FAC         f   63 ("Work significantly slowed down on

the Project in late 2015 .    . ."). Indeed, the very fact that the project was "half completed" in
2016, after eight years of work per the Complaint, shows that ESML had a business. Compl. fl 2.

The Trustee wants the Court to leap to a conclusion about insolvency as far back as 2008 from

the allegedly untoward relationship between and among ESML and its af{iliates. No case cited

by the Trustee supports such a leap.

            B.   The Complaint Fails to Allege the Absence of Reasonably Equivalent Value

        The Trustee's main argument about reasonably equivalent value is that                      it is a fact
intensive issue and thus inherently incapable of resolution on a motion to disrniss. That is simply

wrong.   See, e.g., Geltzer v. Xavarian    High Sch. (In re Akanmu),502 B.R. 124 (Bankr. E.D.N.Y.

2013); Garcia v. Garcia (In re Garcia),494 B.R. 799 (Bankr. E.D.N.Y. 2013)                     ;   Goldstein   v.


BRT, Inc. (In re Universal Mktg.),460 B.R. 828 (Bankr. E.D.           Pa.20II); Global Link Liquidating

Trust v. Avantel, S.A.   (n re Global Link Telecom Corp.),327         B.R.   71 1   (Bankr. D. Del. 2005).

        The Trustee makes no effort to oppose the SC Lenders' argument that the value

supporting a transfer    - here, loans to the affiliated supplier -   can be   indirect. See Opening Br., p.

25; see also In re Vivaro, 524 B.R. at 557-559 ("Plaintiff failed to provide allegations ruling out

[the] receipt of any 'indirect benefit,' such as corporate synergy or the enhanced financial health

of its corporate parent trickling down the corporate structure."). Instead, the Trustee argues that,

in enforcing their contract rights as assignee of the underlying executory contract between EPIL

and ESML, the SC Lenders stand in the shoes of EPIL and are subject to any contract defenses

ESML has, i.e., the allegedly material failure of EPIL to perfonn its contracr obligations. The

Trustee's assertion is literally true, in so far as it goes, but is also a red herring. EPIL's purported

breach is a contract issue that the Trustee can raise defensively should the assigned contract

clairn be litigated. It has nothing to do with the Trustee's affrrmative legal attacks based on

{11l5.ool-w00s5343.}                                 8
                  Case 18-50555-BLS       Doc 22           Filed 04/12/19     Page 14 of 21



theories    of   fraudulent transfer. There        is no claim in any pleading filed by the Trustee
characterizing the initial contract between EPIL and ESML, or the executory promises made

therein, as a fraudulent transfer.

   III.        The Complaint Fails to Allege Any Intentional Fraudulent Transfer

          The Trustee fails to address the fatal flaws             in his   intentional fraudulent transfer

allegations. First and foremost, the Trustee continues to elide who harbored the fraudulent

intent. In the Complaint, the Trustee uses the passive voice to allege that each of the fraudulent

transfers "was made with the actual intent to . . . defraud present or future creditors." Compl. tlfl

64,   91. In the Answering Brief, he continues to use the passive voice, saying "[i]t                may be

inferred that when liens on ESML's assets were given to EPIL (and assigned to the SC Lenders),

and when ESML transferred cash to the SC Lenders to pay EPIL's obligations,ítwas doneto

ensure that EPIL's obligations       to the SC         Lenders were paid ahead        of other creditors."
Answering Br. !f 58 (emphasis added). We parse the grammar because the Trustee also argues

(in the same section) that "EPIL . . . exercised substantial control over ESML." In other words,

it is not at all clear that it was ESML, the Debtor, who harbored the fraudulent intent           (as the law

requires), rather than EPIL. The alternative interpretation is that ESML and EPIL were one and

the same and, as we have argued at length, the Trustee's entire pleading fails if that is the case.

          The Trustee asks the Court to infer that the transfers to the SC Lenders were fraudulent in

light of the "alleged factual backdrop" of "the diversion of $500 million of ESML's $1.1 billion

in payments." Answering Br. fl 58. But, even where a plaintiff alleges a wide-ranging fraud by a

debtor, in order to state a clairn for intentional fraudulent transfer, it must "f]adequately allegef]

fraud with respect to the transaction that   lit   seeks] to   void." Sharp Int'l Corp.   v. State St. Bank   &

Tr. Co. (In re Sharp Int'l Corp.), 403 F.3d 43, 56 (2d Cir.2005).



{l l1s.00l-w00s5343.}                                  9
                            Case 18-50555-BLS       Doc 22     Filed 04/12/19     Page 15 of 21



                   Fufther, the Trustee ignores the dispositive significance of the Cornplaint's admission

about the non-fraudulent purposes of the challenged transfers: for the Essar entities to gain tax

advantages and secure additional               loans. Compllf22. Here again, the rhetoric of the Trustee's

Answering Brief is at odds with the Complaint's admissions. The Trustee's asseftion that

transfers were made to favor the SC Lenders over other creditors, Answering Br.                        fl 58, is an
admission               of failure   because, as already demonstrated, such favoritism       is not fraud.6 See

Opening              8r.,p,28.

                   Next the Trustee tries to fashion three badges of fraud to show fraudulent intent: (1) that

ESML and EPIL were in a close relationship; (2) inadequate consideration; and (3) insolvency.

We have already shown that the Complaint's allegations about insolvency and consideration are

insufficient for purposes                of the constnrctive   fraud claims.    It must follow      that they    are

inadequately pleaded as badges of fraud for purposes of the intentional fraud claim given the

heightened pleading requirements of Rule 9(b). To establish the "close relationship" badge, the

Trustee again trots out the idea that the SC Lenders "stand in the shoes                of   insider EPIL. Here

again, the Trustee attempts to graft a contract law defense onto his fraudulent transfer arguments.

Nothing cited by the Trustee supports the idea that the SC Lenders are somehow, derivatively,

insiders of the Debtors.T



6
  The idea that the Debtor or EPIL would favor the SC Lenders, in the absence of any alleged doubt about the arm's
length relationship between the SC Lenders and the Debtor or EPIL, is of course absurd on its face and thus
implausible.

7
 Similarly, Beskrone v. OpenGate Capital Grp. (In re Pennysaver USA Pubt'g, LLC), 587 B.R. 445 (Bankr. D. Del.
2018), is not a helpful comparison for the Trustee. In Beskrone, the trustee specifically alleged that named insiders
and managers of the debtor orchestrated various payments to themselves for no consideration whatsoever. 1d. at
461. There were clear allegations of affirmatively deceitful conduct by the defendants in support of the scheme. 1rl.
ar453. Thedebtor'sinsolvency,"fromdayone,"wasnotevenchallengedbythedefendants. Id.at453. Regarding
"the meat of the analysis" - "whether the fd]ebtors voluntarily or involuntarily conducted fthe transfers] with the
intent to defraud an entity to whom they were indebted" - the Beskrone complaint named the specific creditor who
was the target of the scheme. Id. at 460. The Beskrone trustee identified the challenged payments in detail, showing
tlre dates and amounts, and showed that the payments occurred within two years of the petition date. Id. at 460-461.

{1   1   l   s.00l -w00ss343. }                              10
                    Case 18-50555-BLS          Doc 22         Filed 04/12/19      Page 16 of 21



     IV.          The Trustee Has Not Refuted that His Claim for Relief Under 11 U.S.C. $ 502(d)
                  Is, at Best, Premature and Must Be Dismissed

            The Trustee acknowledges the infinnity of his pleadings with respect to the Sixth Cause

of Action in at least two separate instances, essentially requesting that the Court grant some fonn

of provisional, procedural relief to maintain the cause of action notwithstanding the fact that it

runs contra to long-standing decisional law                   in this Court. See Answering Br. n                  67

("Notwithstanding this Court's decision in lAg Feed USA, LLCJ, we respectfully submit that the

Court should bifurcate thís adversary proceeding              .. . If the Courl is unwilling lto bifurcate], the
Trustee      will dismiss this claim without prejudice.") (emphasis added); id. atl68 ("Ulf the Court

is not willing to entertain bifurcating . . . , the Trustee will withdraw the 502(d) objection without

prejudice."). Notwithstanding these concessions, the Trustee seeks to salvage his defective

pleadings with two unavailing arguments: (i) the Lids decision may have been derived from a

case      with a different procedural posture and (ii) that the Court may simply bifurcate the Sixth

Cause of      Action. Id. atll66-68. Neither of these arguments is persuasive.

            The Trustee asserts, without citation, that "authority is mixed on whether it is necessary

to obtain     a   judgrnent before objecting to a claim under section 502(d)." Id.            atll66.    Although

some other courts have refrained from dismissing counts under section 502(d)                             in   certain

instances,8 the Trustee has not identified a single instance where              this Court has done so.       See id.

at   ll   66-67. The Trustee has not and cannot refute that Lids and its progeny state the law this

Court has applied uniformly in multiple instances.             ,See   Opening Br., pp. 30-31.




t Sun, n.g., Seitz v. Frorer (In
                                 re Covenant Partners, L.P.),5318.R. 84, 100 (Bankr. E.D. Pa, 2015) (refraining from
dismissal of disallowance count "for efficiency's sake" and to "consider the 502(d) claim if there is a ruling in the
Trustee's favor on the avoidance counts."); Sher v. JP Morgan Chctse Funding Inc. (In re TMST, Inc.), 518 B.R.
329,357-58 (Bankr. D. Md. 2014) ("Because the couft has not dismissed all avoidance counts as urged by
[d]efendants, the [502(d)] count states a plausible cause ofaction for recovery.").

{r lls.00l-w00s5343.}                                    11
                    Case 18-50555-BLS              Doc 22            Filed 04/12/19       Page 17 of 21



           Furthermore, the Trustee has not offered any basis for why the Court should depart from

applying well-settled           law.   The Trustee cites to In            re    Worldwide Direct, 1nc., No. 99-108

(MFW), 2000 Bankr. LEXIS 2222 (Bankr. D. Del. Nov. 22, 2000), to intimate that Lids may

have been decided incorrectly. Answering Br. T                   66. The Trustee contends that the genesis of the

Lids decision is the I4/orldwide Direct decision and that Worldwide Direct is procedurally

distinguishable because that Court declined to consider a section 502(d) claim brought in the

context of an omnibus claim objection rather than as a separate adversary proceeding.                            Id. Lids,

however, stands on its own and for a proposition of long-standing in this Court: disallowance of

a claim under section 502(d) "requires a judicial determination that the claimanl is                        liúIe." In re
Lids Corp.,260 B.R. 680,684 (Bankr. D. DeI.2001). Worldwide Dírect, decided ayear earlier,

is not cited in Lids,and it otherwise is not apparent thatLids relies onWorldwide Direct.                               See

generally     In re Lids, 260 B.R. 680. Moreover, the Trustee has not set forlh any instance -
whether in reliance on Worldwíde Direct or otherwise                       -   in which this Court departed from the

Lids holding that section 502(d) claims are premature when the trustee merely commences an

adversary proceeding. Answering Br.                 fl 66. Therefore, the Court should reject the Trustee's
"creative" attempt to undermine the longstanding and uniform application of Líds in favor of an

entirely new standard for the disallowance of claims pursuant to section 502(d).

           Recognizing that Lids remains good and unrebutted law, the Trustee in the alternative

attempts to reclaim the Sixth Cause of Action by inviting the Court (in another creative gambit                           -
this time of a procedural nature) to bifurcate             it.       Id. at TI 67-68. Citing to two non-bankruptcy

cur"s,n the Trustee posits that the Court can bifurcate the pleadings to "further convenience                        [] the


e
    The Trustee cites only to   In re Bqtsicle Prìson Litig.,   157 F.   App'x 545,   547 (3d Cir. 2005), which is a case in
which inmates brought suit against prison guards for alleged improper treatment, and Depomed Inc. v. Purdue
Pharma I.P,, No. 13-511(JAP), 2013 U.S. Dist. LEXIS 167630, at *20 (D.N..T. Nov. 26, 2013), which is a patent
infringement case. Neither stands for the proposition that bifurcation is a substitute for well-pleaded allegations.

{l l ls.00l-w00s5343.}                                          l2
                   Case 18-50555-BLS            Doc 22          Filed 04/12/19      Page 18 of 21



pafiies, avoid prejudice to the Trustee, and promote judicial economy." Id. al                           ll 68. That
proposed solution to the Trustee's pleading problem, however, runs contrary to precedent in this

Court which requires a judicial determination that a claimant is liable under Chapter 5 of the

Bankruptcy Code as "a prerequisite to a claim under [s]ection 502(d)." In re Pennysaver USA

Publ'g, LLC, 581 B.R. at 468; see also Opening Br., p.                        30.    Where there      is no judicial
determination that a claimant is liable, a count for 502(d) is not adequately plead. Stanziale                        v.


Brown-Minneapolis Tank ULC, LLC                (n   re BMT-NW Acquisition, LLC),582 B.R. 846,866-67

(Bankr. D. DeI.2018); see also Lids,260 B.R. at 684 (until apreference judgment is obtained,

"section 502(d) is not applicable.").10 Accordingly, because the Trustee has not adequately

pleaded a count for section 502(d), no viable count exists to bifurcate, and the Sixth Cause                         of
Action should be dismissed. See íd.

    V.          The Trustee Cannot Impute EPIL's Alleged Conduct to the SC Lenders for
                Purposes of Equitable Subordination Under 11 U.S.C. $ 510(c)

          Once again without citation, the Trustee asserts in conclusory fashion that the SC Lenders

"stand in the shoes of EPIL," for purposes of equitable subordination. Answering Br.                       T1[   70,72.

Based solely on this unsuppofted contention, the Trustee then atternpts to transform the SC

Lenders from traditional, ann's-length lenders into "non-statutory insiders" subject to a lower

threshold showing of inequitable behavior            -   a status the Trustee claims the SC Lenders inherited

byvirtueof EPIL'sassignmentof itsrightstotheSCLenders. Id. attlfl1,72-76. However,to

allege a lender is a non-statutory insider requires "facts that [the lender] engaged in behavior

other than that which          is   considered incidental         to a typical debtor-creditor relationship."

'o But e,ren if the Court found that it could bifurcate the Sixth Cause of Action to cure the Trustee's infirm pleading,
"bifurcation'remains the exception rather than the rule."' Ilebxchange Inc. v. Dell1nc., No. 08-132-JFF,2009 U.S.
Dist. LEXIS 121165, at *7 (D. Del. Dec. 30, 2009). "[T]he party moving for bifurcation has the burden of
establishing that it is appropriate." Icl.; see also Depomed,2013 U.S. Dist. LEXIS 167630, at *20 ("[T]he burden
rests on the party seeking bifurcation to show that it is proper."). The Trustee has not so established in its
Answering Brief.

{l l ls.00l-w00s5343.}                                     13
                  Case 18-50555-BLS                Doc 22        Filed 04/12/19     Page 19 of 21



Lípscomb v. Clairvest Equity Partners Ltd. P'ship (In re LMI Legacy Holdings, Inc.),No.75-

51069 (CSS),       20Il         Bankr. LEXIS 1150, at *21-28 (Bankr. D. Del. Apr.27,2011). The Trustee

has failed to plead any allegations whatsoever that the SC Lenders' behavior was abnormal

conduct for a lender. See Opening Br., pp. 32-34.

          For purposes of this Motion, however, the distinction between insider and non-insider is

immaterial because the Trustee also has failed to allege that the SC Lenders engaged                         in   any

inequitable act, harmed creditors                or confered an unfair advantage on the SC Lenders.
Answering Br.           T'1T   72-71. Instead, the Trustee   -    without citing any authority   -   seeks to impute

EPIL's alleged inequitable conduct to the SC Lenders. Id. atfln73-76. Case law frorn this Court

repudiates the Trustee's argument.                  In Official Comm. of          Unsecured Creditors        of HH
Liquidation, LLC v. Comvest Grp. Holdings, LLC                        (n   re HH Liquidation, LLC), the Court

rejected a committee's argument that one entity's inequitable behavior could be imputed to

another for purposes              of   establishing an equitable subordination      clairn. 590 B.R. 2II,         300

(Bankr. D. Del. 2018). To justify the extraordinary remedy of equitable subordination, the Court

reasoned that "courts commonly hold that equitable subordination must be based on the

claimant's own acts." Id. (quoting Official Comm. of Unsecured Creditors of Champíon Enters.,

Inc. v. Credit Suisse (In re Champion Enters., Inc.),No. 10-50514 (KG),2010 Bankr. LEXIS

2720, at *10 (Bankr. D. Del. Sept. 1, 2010)). The HH Liquidation coufi found that the only

allegations of inequitable conduct were not alleged against the particular defendant and therefore

detennined that the committee could not maintain a claim for equitable subordination as to that

defendant. Id. at300-ü.

         Here, as in            In re HH Liquidation, LLC, the Trustee has not pleaded a single fact               to

supporl a finding that the SC Lenders engaged in inequitable conduct. See Opening Br., pp.32-



{l ils.001-w005s343.}                                        t4
                 Case 18-50555-BLS             Doc 22       Filed 04/12/19        Page 20 of 21



35. The Trustee plainly             adrnits that every allegation asserted against the SC Lenders is

predicated entirely on EPIL's (and not the SC Lenders') alleged inequitable behavior. See

Answering Br.      '1lT   l2-76. Similarly, the Trustee adrnits that     every allegation relating to purported

injury to creditors is predicated only on the effect of EPIL's (and not the SC Lenders') alleged

inequitable behavior on the Debtors' creditors. See id.            atl77.    Therefore, the Trustee has not set

forth any fact to support the Seventh Cause of Action.

           Because "ft]he party seeking        to subordinate a claim has the initial burden of coming

forward with material evidence to overcome the príma facíe validity accorded to prooß of

clairn," United States v. State       St.   Bank   & Trust Co.,520 B.R. 29, 80 (Bankr. D. Del. 2014),the

Trustee cannot set forth facts to support a single factor required to subordinate the SC Lenders'

claims, the Seventh Cause of Action must be dismissed.ll

                                                   CONCLUSION

         For the foregoing reasons, the Complaint should be dismissed, with prejudice, in its

entirety




                                    [Remainder of Page Intentionally Left Blank]




" Th" D"f".rdants agree with the Trustee that his Fifth Cause of Action for declaratory relief lives and dies with the
Complaint's substantive claims. Because the substantive claims should be dismissed, the claim for declaratory relief
should be dismissed as well.

{l1ls.00t-w00s5343.}                                     15
                 Case 18-50555-BLS   Doc 22    Filed 04/12/19        Page 21 of 21



Dated: Aprll12,2019                                LANDIS RATH & COBB LLP
       Wilmington, Delaware

                                                                      I

                                                   Adam G. Landis (No. 3407)
                                                   Daniel B. Rath (No. 3022)
                                                   Jennifer L. Cree (No. 5919)
                                                   919 Market Street, Suite 1800
                                                   Wilmington, Delaware 1 980 1
                                                   Telephone: (302) 467-4400
                                                   Facsimile: (302)461-4450
                                                   Email: landis@lrclaw.com
                                                          rath@lrclaw.com
                                                          cree@kclaw.com

                                                          -and-
                                                   BAILEY DUQUETTE P.C.
                                                   James D. Bailey Qtro hac vice)
                                                   100 Broadway, 10tl' Floor
                                                   New York, NY 10005
                                                   Telephone : (212) 658-1946
                                                   Facsimile: (866) 233 -5869
                                                   Email : j ames@b ail eyduquette. com

                                                   Attorneys þr Defendants Central Bank    of
                                                   India and Export Import Bank of India




{1115.001-w0055343.}                          16
